                   Case 3:20-mj-04069-CDB Document 1 Filed 04/14/20 Page 1 of 5


                        UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA


   UNITED STATES OF AMERICA

                            v.                        CRIMINAL COMPLAINT
                                                      (Electronically Submitted)
           ISAIAH PESHLAKAI
                                                      CASE NUMBER: 20-4069 MJ



    ., I, the undersigned complainant, state under oath that the following is true and correct
to the best of my knowledge and belief:

                                             COUNTl

       From on or about January 31-, 2020, until the present, in the District of Arizona and
elsewhere, the defendant, ISAIAH PESHLAKAI, did mov~ and travel in interstate
commerce with intent to avoid custody and confinement after conviction under the laws of
the State of.Arizona for a crime punishable by a term of imprisonment of more than one
year, which is a felony under the laws of the State of Arizona, in violation of Title 18, United
States Code, Section 1073.                                                                     ·

        I further s,tate that I am a Deputy U.S. Marshal and that this complaint is based on the following
facts: SEE ATTACHED AFFIDAVIT.                                                 .

Continued on the attached affidavit and made a part hereof:           1Z1 ,, Yes D               No

REVIEWED BY: Is AUSA Paul Stearns
                                                                                      (
_x_       Pursuant to 28 U.S.C. § 1746(2), I declare that the foregoing is true and correct.

John Buckley, SDUSM, USMS
Complainant's Name and Title


  X        Sworn by Telephone


 April 14, 2020 at 7:03 p.m.                                     Flagstaff, Arizona
Date/Time                                                        City and State



Camille D. Bibles, U.S. Magistrate Judge
Name & Title of Judicial Office                                  Signature of Judicial Officer
                Case 3:20-mj-04069-CDB Document 1 Filed 04/14/20 Page 2 of 5


                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
'      r
                      ELECTRONICALLY SUBMITTED AFFIDAVIT

           Your affiant, Supervisory Deputy United States Marshal John Buckley

    (SDUSM). states under oath as follows: .

           I.      Your affiant, John Buckley, is employed as a Supervisory Deputy
                                                                  '    .
    with the United States Marshals Service (USMS), and has been employed with the
                                                                          I


    USMS since September 2010. Your affiant is currently assigned to the District of r

    Arizona, Flagstaff Division. One of your affiant's primary responsibilities is to
                                       ,'                                          .
                                            1
    identify, locate and appreQ.end lo9al, state and federal fugitives fromjustice.

           2.      The information contained in this affidavit is from personal

    knowledge and/or from /information ·provided to your affiant by other law

    enforcement officers. Because this affidavit is being made to establish probable

    cause, your affiant has not listed every fact known regarding the investigation of

    this incident.

                                            Introduction

           3.        On January 31, 2020, a warrant was issued from the Superior Court of

    Coconino County, Arizona, in Case No. 2017-00895 for ,the arrest of Isiah
                                                                                            \   \
    Peshlakai (Peshlakai). The bond on the warrant is $50,000. The arrest warrant

    charges Peshlakai with a Probation Violation pursuant to Ariz. Rev. Stat. § 13-

    901 (c). Peshlakai's original conviction ,was for Aggravated Assault pursuant to
                      Case 3:20-mj-04069-CDB Document 1 Filed 04/14/20 Page 3 of 5


       Ariz. Rev. Stat. § 12-1204(a)(4), which is a Class 6 felony under Arizona law. A

       Class 6 felony is punishable by up to two years in prison (aggravated sentence)

       under Ariz. Rev. Stat. § 13-702(D). One of the conditions violated by Peshlakai

       supporting the probation warrant request is that Peshlakai was involved with an
                                                                                        \
       anned robbery/aggravated assault with. a deadly weapon from an incident that
                                                                       I


       occurred in Flagstaff, Arizona on or about January-30, 2020. It-is believed that

       Peshlakai fled the area after this incident.

             4.         On January 31, 2020, the United States Marshals Service (USMS) was

       requested to assist in the locat;on and apprehension of Peshlakai based on the
                  I                           •



       outstanding arrest warrant and the nature of his -violations.

             5.          In summary, based on your affiant's investigation, it is believed that

       Pes)llakai fs currently fleeing to avoid further apprehension on a state warrant by
J .,                                                                                                 I

       traveling via interstate commerce between (among other places). Ganado, Arizona

       aqd Gallup, New Mexico. This includes areas on the Navajo Indian Reservation.

                                                  Investigation

          \ 6.           Investigative activity by Deputy \J.S. Marshal Chris DeRosa (DUSM
                                                                                            ',   \



       DeRosa) disclosed that Peshlakai had frequented the area of Winslow, Arizona and

       Ganado, Arizona, and that he had been using another person's cell phone to avoid
                                          \                                    .
       apprehension. It was known that Peshlakai was travelling (among other places)

       close to arid/or in Gallup, New Mexico on March 13, 2020 and April 2, 2020 based

       on historical data related to the cell phone he was believed to be using. That cell

                                                        2
               Case 3:20-mj-04069-CDB Document 1 Filed 04/14/20 Page 4 of 5


    phone had a phone number with the last four digits of 0364. Cellular One, a cell
      /
                                                  I

    phone provider that has towers in the area of Gallup, New Mexico, provided

    information to USMS personnel, including DUSM Chris DeRosa, that the phone in
                                   I


    question had utilized cell phone towers in and/or near Gallup, New Mexico on the

    dates listed above. · Thus, it is believeo Peshlakai has recently travelled from

    Arizona to New Mexico. The information from Cellular One, based on tower

    utilization, showed that the phone being used by Peshlakai also had accessed

    towers in about the past 45 days in and around Wide Ruin, Arizona, Steamboat

    Canyon, Arizona, Fort Defiance, Arizona, and Window Rock, Arizona.

\
          7.    - On April 14, 2020, your affiant interviewed R.F., who is the girlfriend

    of Peshlakai.    That interview was done at Peshlakai's residence in Winslow,

    Arizona. That is the residence listed and/or associated with his probation out of

    Coconino County (related to the above-referenced arrest warrant). R.F. reported

    that Peshlakai was residing with his grandmother, Laura Tsinajinnie, in the area of __

    Klagetoh Street in or near Ganado, Arizona.        R.F. reported that she contacts

    Peshlakai on the cell .phone number ending in 0364, that this cell phone belongs to

    Peshlakai's grandmother, and that he was hiding out to avoid apprehension by the

    police. R.F. said that the last time she 'spoke to Peshlakai was on Saturday, April

    11, 2020, and he was using the phone ending is           0364. (Based on USMS
    investigation, it is believed R.F. and Peshlakai have_at least one child in common.)



                                              3
           Case 3:20-mj-04069-CDB Document 1 Filed 04/14/20 Page 5 of 5


      8.       Based on your affiant's training and experience, in order to travel to
           I

New Mexico from Arizona, one has to move and travel in interstate commerce.

This may include doing so by automobile, aircraft, bus, train, or even qy foot. It is

approximately 63 miles to travel from Ganado, Arizona to·Gallup, New Mexico by

motor vehicle.     Your affiant also knows that Gallup, New Mexico is a frequent

location visited by people residing in the Ganado, Arizona area for shopping.

                                     Conclusion •

      9.       Based on the foregoing, your affiant respectfully submits there is
                                                                   )

probable cause to support that Isaiah Peshlakai moved and traveled ir{interstate

commerce with the intent to avoid custody and confinement, all in violation of 18

U.S.C. § 1073. Your affiant respectfully requests a federal warrant for his arrest.
                                                                            1




      Pursuant to 28 U.S.C. § 1746(2), I declare that the foregoing is true and
correct to the best of my knowledge and t,elief.



Execirtecfon (Date)                     John ~ M , USMS


_x__ Sworn via telephone



Date/Time: 04.14.2020 at 7:03 p.m.
                                        Camille D. Bibles
                                        United State~ Magistrate Judge

                               )




                                           4
